NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 5 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

FREDERICK MARC COOLEY,                           No. 16-16268

                Plaintiff-Appellant,             D.C. No. 2:10-cv-01138-RLH-NJK

 v.
                                                 MEMORANDUM*
R. LEUNG, P # 8556; E. LUDTKE,
P # 9044,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Frederick Marc Cooley appeals pro se from a jury verdict for defendants in

his 42 U.S.C. § 1983 action alleging unlawful search and seizure. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

district court’s formulation of the jury instructions, Jones v. Williams, 297 F.3d

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
930, 934 (9th Cir. 2002), and we affirm.

      The district court did not abuse its discretion in formulating the jury

instructions, which fairly and adequately stated the law, covered the issues

presented at trial, and were not misleading. See id. (setting forth requirements for

jury instructions); Brewer v. City of Napa, 210 F.3d 1093, 1097 (9th Cir. 2000)

(rejection of theory-of-the-case instruction is not error where party is able to argue

his or her theory to the jury and the theory is adequately covered by the other

instructions).

      We reject as without merit Cooley’s allegations that the district court

improperly interrupted his closing arguments.

      AFFIRMED.




                                           2                                    16-16268